UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-153290 MEDICAL ALARM CONCEPTS HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada 26-3534190 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) W. Church Road Suite B, King of Prussia, PA (Address of principal executive offices) (Zip Code) 639-2929 (Registrants telephone number, including area code) N/A (Former address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☐No ☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐No ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding at December 31, 2015 Common Stock, $0.0001 par value per share 7,598,676 shares Table of contents Pages PART 1. FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION 21 ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. MINE SAFETY DISCLOSURES 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 SIGNATURES 23 -1- (table of contents) PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEDICAL ALARM CONCEPTS HOLDING, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 June 30, 2015 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable net of allowance of $2,009 as of September 30, 2015 and $9,123 as of June 30, 2015 Inventory Loan to employee Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Deferred revenue Due to related party Note payable - other Credit line payable - related party Accrued expenses and other current liabilities Total current liabilities STOCKHOLDERS' DEFICIT Series A Convertible Preferred Stock: $0.0001 par value; 100,000 shares authorized; 688 shares issued and outstanding as of September 30 and June 30, 2015, respectively — — Series B Convertible Preferred Stock: $0.0001 par value; 62,500 shares authorized; 9,938 shares issued and outstanding as of September 30 and June 30, 2015, respectively 1 1 Common stock: $0.0001 par value; 20,000,000 shares authorized; 6,998,676 shares issued and outstanding as of September 30 and June 30, 2015, respectively Additional paid-in capital Common stock to be issued Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to these unaudited consolidated financial statements. -2- (table of contents) MEDICAL ALARM CONCEPTS HOLDING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended September 30, 2015 2014 Revenue $ $ Cost of revenue Gross profit Operating expenses Selling expense General and administrative Total operating expenses Loss from operations ) ) Other expenses Change in fair value of derivative instrument — Interest expense - related party — Interest expense Total other expenses Loss before provision for income tax ) ) Income tax provision — — Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares - basic and diluted See accompanying notes to these unaudited consolidated financial statements. -3- (table of contents) MEDICAL ALARM CONCEPTS HOLDING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended September 30, 2015 2014 Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of common stock issued for services Change in fair value of derivative instrument — Amortization of patent — Depreciation — Change in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expense ) Accounts payable ) Accrued expenses and other current liabilities ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from (repayment for) note payable - other ) Proceeds from credit line - related party Repayment to related party ) — Net cash provided by financing activities NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $
